Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 31 August 2022, is acknowledged.  Claim1, 2, and 12 are amended therein, and claims 4 and 13 - 15 are cancelled.  Accordingly, claims 1 – 3, 5 - 12, and 16 remain available for active consideration.  
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejections pursuant to U.S.C. §§ 112(a) and (d) set forth in the Action of 31 May 2022 are hereby withdrawn in light of Applicants’ amendment of the claims.
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 31 May 2022 are hereby withdrawn in light of Applicants’ Amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 3 and 5 - 12 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2021/0322627 A1 to Saber, S., claiming priority to 26 October 2016 (”Saber ‘627”), in view of US 6,251,135 to Stinson, J. and C. Clerc, issued 26 June 2001, cited in the Information Disclosure Statement (IDS) filed 14 February 2022, cite no. 1 (USPAT) (“Stinson ‘135”), as evidenced by Hydrophobic Silica, obtained from the Internet at https://en.wikipedia.org/wiki/-Hydrophobic_silica on 28 April 2022 (“Hydrophobic Silica”).
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103(a).  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
The Invention As Claimed 
	Applicants claim a kit comprising a first fluid composition comprising a first polysiloxane having two or more unsaturated groups, a first dry composition comprising a first silica filler, or a mixture of a first silica filler and a first imaging agent, a second fluid composition comprising a first hydride material having two or more hydride groups, wherein either the first, or the second, or both of the fluid compositions comprise a catalyst, and an optional second dry composition comprising a second imaging agent, or a mixture of a second silica filler and a second imaging agent, one or more components for mixing and delivery of the fluid and dry compositions, wherein the first and second silica fillers are the same or different, wherein the first and second imaging agents may be the same or different, wherein, when the first dry composition comprises the first silica filler, the second dry composition comprises the second imaging agent, and, when the first dry composition comprises a mixture of the first silica filler and the first imaging agent, the second dry composition is optional, and wherein the first fluid composition, the first dry composition, the second fluid composition, and optionally the second dry composition, when mixed, form a crosslinkable composition, wherein the first fluid composition further comprises a hydride material having two or more hydride groups, and the second fluid composition comprises the catalyst, the first and second hydride materials being the same or different, wherein the second fluid composition further comprises a second polysiloxane having two or more unsaturated groups, and the first fluid composition comprises the catalyst, the first and second polysiloxanes being the same or different, wherein the first and second silica fillers are hydrophobic, wherein the contents of the kit/crosslinkable composition comprise a total amount of from 0.25 to 10% wgt of silica, wherein the first and second imaging agents comprises a metal oxide, such as bismuth trioxide, wherein the contents of the kit/crosslinkable composition comprise a molar ratio of vinyl groups to hydride groups of > 0.9:1.0, wherein the first polysiloxane is a vinyl-terminated polysiloxane, wherein the first polysiloxane has a weight average molecular weight ranging from 200 to 10,000 Da, and is a multifunctional polysiloxane hydride having a weight average molecular weight ranging from 300 to 13,000 Da.
The Teachings of the Cited Art 
Saber ‘627 discloses comprises kits, compositions, and methods for placement of a polymerizable composition within a target site of a vessel (e.g., arteries, capillaries and veins) (see ¶[0010]), wherein preferred polymerizable compositions are silicone elastomer compositions comprising two or more separate components, the first component include a catalyst and a second component including a cross-linker such that when the two components are combined or mixed, a temporary or permanent seal quickly forms and adheres to the inner wall of the vessel (see ¶[0011]), wherein the polymerizable composition can have a work time sufficient such that the two or more components can be delivered simultaneously to the target site via a catheter without clogging, or, where desired or necessary, the two or more components of the polymerizable compositions can be delivered to the target site sequentially to further prevent unwanted and premature curing within the catheter (see ¶[0012]), wherein a preferred polymerizable composition can comprise a multi-part system where a catalyst and a cross-linking component must be separate to prevent premature and undesired curing (see ¶[0024]), wherein a type of a preferred polymerizable composition comprises a multi-part elastomer system that cures at room or body temperature, and includes a first formulation including a siloxane polymer and a catalyst, and a second formulation comprising a polymer and a crosslinker, one or both of the formulations including one or more of a filler, a thixotropic agent, an adhesion promoter, and a cure inhibitor to control the cure kinetics (see ¶[0025]), wherein the polymer is a silicone polymer (siloxane polymer) with a polymer backbone of alternating silicone and oxygen atoms (i.e., siloxane bonds), and hydrocarbon (saturated, unsaturated, aromatic) organic side groups such as methyl, phenyl or vinyl, or a hydrogen attached to the silicon atoms (see ¶[0027]), wherein the siloxane can be a linear polymer made up of repeating Si-0-Si linkages and a reactive
vinyl group on both ends of the polymer chain (see ¶[0028]), wherein all suitable chain lengths of the siloxane polymer are contemplated, including between 10-2,500 repeating units long, which equates to a molecular weight of ~26,000 Daltons (see ¶[0029]), wherein crosslinkers include hydride end-blocked polydimethylsiloxane, hydride end-blocked methylhydrogen polysiloxane, hydride end-blocked polydiphenylsiloxane, and hydride end-blocked phenylhydrogen polysiloxane (see ¶[0032]), wherein catalysts of polymerizable formulations can comprise a peroxide, platinum, tin, a combination thereof, or other suitable catalyst, such as a rhodium complex in vinyl silicone fluid, organotin catalyst such as dibutyltin dilaurate, stannous octoate, dibutlytin diacetate, peroxide catalysts, such as benzoyl peroxide, 2,4 dichlorobenzoyl peroxide, dicumyl peroxide, and 2,5-Dimethyl-2,5-di(tert-butylperoxy) hexane  (see ¶[0034]), wherein, when a filler is included in the polymerizable formulation, the filler can comprise amorphous fumed silica, or fumed silica with low surface area (e.g., 100 m2/g), fumed silica with high surface area (e.g., 400 m2/g), precipitated silica, diatomaceous earth, titanium dioxide, zinc oxide, barium sulfate, colloidal silica, and boron nitride (see ¶[0037]), wherein the filler is present in the formulations in an amount between 0 and 80% wgt (see ¶[0038]), wherein radiopaque or other particles (e.g., zirconium dioxide) can be suspended or otherwise incorporated into the polymerizable formulations such that the cured seal can be detected by X-ray, computed tomography scans, ultrasound imaging or MRI scans during the embolization or implantation procedure (see ¶[0044]), wherein the radio opaque particles could be mixed in with the first formulation component, second formulation component, a silicone polymer, a platinum catalyst, a crosslinker, an adhesion promoter, a cure inhibitor, a filler, a thixotropic agent, or any combination thereof (id.), and wherein a complete seal within a vascular structure can be formed within 20 minutes, within 10 minutes, more preferably within five minutes, within three minutes, within two minutes, or even within one minute, and can be any suitable size and shape depending
on the type of vascular disease (see ¶[0047]).  The reference does not disclose kits for the formation of crosslinkable compositions comprising a radiopaque material that is bismuth trioxide.  The teachings of Stinson ‘135 remedy that deficiency.
	Stinson ‘135 discloses radiopaque markers (see Abstract), wherein tantalum, zirconium, titanium, barium, bismuth, and iodine are known to be non-toxic in certain concentrations and thus are candidate elements for enhancing radiopacity of a polymer (see Col. 4, ll. 1 – 4), wherein preferred elements for biocompatibility and radiopacity are bromine, iodine, barium, and bismuth, with tantalum, platinum, barium, and bismuth being particularly preferred due to their high atomic number and biocompatibility, including bismuth trioxide (see Col. 4, ll. 23 – 32), and wherein the marker includes an oxide or salt material having at least one element with an atomic number of from about 22 to about 83, such as bismuth trioxide (see Col. 4, ll. 49 – 52).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare kits for placement of a polymerizable composition within a target site of a vessel (e.g., arteries, capillaries and veins), wherein the compositions comprise silicone elastomer compositions with two or more separate components, the first component including a catalyst and a second component including a cross-linker, wherein the composition comprises a multi-part elastomer system that cures at room or body temperature, and includes a first formulation including a siloxane polymer and a catalyst, and a second formulation comprising a polymer and a crosslinker, one or both of the formulations including one or more of a filler, a thixotropic agent, an adhesion promoter, and a cure inhibitor to control the cure kinetics, wherein the polymer is a siloxane polymer and hydrocarbon side groups, such as methyl, phenyl or vinyl, or a hydrogen attached to the silicon atoms, wherein the siloxane can be a linear polymer with a reactive vinyl group on both ends of the polymer chain, wherein chain lengths of the siloxane polymer are between 10-2,500 repeating units long, up to a molecular weight of ~26,000 Daltons, wherein crosslinkers include hydride end-blocked polydimethylsiloxane, hydride end-blocked methylhydrogen polysiloxane, hydride end-blocked polydiphenylsiloxane, and hydride end-blocked phenylhydrogen polysiloxane, wherein catalysts of polymerizable formulations comprise a peroxide, platinum, tin, a combination thereof, or other suitable catalyst, such as a rhodium complex in vinyl silicone fluid, organotin catalyst such as dibutyltin dilaurate, stannous octoate, dibutlytin diacetate, peroxide catalysts, such as benzoyl peroxide, 2,4 dichlorobenzoyl peroxide, dicumyl peroxide, and 2,5-Dimethyl-2,5-di(tert-butylperoxy) hexane, wherein, when a filler is included in the polymerizable formulation, the filler can comprise amorphous fumed silica, or fumed silica with low surface area (e.g., 100 m2/g), fumed silica with high surface area (e.g., 400 m2/g), or precipitated silica, present in the formulations in an amount between 0 and 80% wgt, wherein radiopaque particles are suspended or otherwise incorporated into the polymerizable formulations, mixed in with the first formulation component, second formulation component, a silicone polymer, a platinum catalyst, a crosslinker, an adhesion promoter, a cure inhibitor, a filler, a thixotropic agent, or any combination thereof (id.), as taught by Saber ‘627, and wherein the radiopaque marker is bismuth trioxide, as taught by Stinson ‘135.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Stinson ‘135 to the effect that bismuth trioxide is a particularly preferred material to increase the opacity of polymers.
	With respect to claim 5, which claim recites a limitation directed to the silica fillers, as recited in claim 1, being hydrophobic, the Examiner notes that the amorphous fumed silica fillers disclosed in Saber ‘627 (see ¶[0037]) are not specifically characterized as being “hydrophobic.”  However, as evidenced by Hydrophobic Silica, fumed silica is hydrophobic, thus reading on this express limitation.
	With respect to claims 6 and 9, the Examiner notes that these claims recite limitations directed to the “crosslinkable compositions” further comprising silica (claim 6), or a specific molar ratio of vinyl groups to hydride groups.  It is the Examiner’s position that given the direct correlation between the component compositions of the kit and the chemical composition of the crosslinkable composition formed by the mixing of those component compositions, it is possible to assess the patentability of this limitation on the basis of the component compositions of the kit.  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 3 and 5 – 12 would have been obvious within the meaning of 35 USC § 103.

Claim 16 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Saber ‘627, in view of Stinson ‘135, as applied in the above rejection of claims 1 – 3 and 5 - 12, and further in view of US 2002/0165582 A1 to Porter, C., published 7 November 2002 (“Porter ‘582”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a kit comprising first and second fluid compositions, along with a first dry composition, wherein either the first of the second fluid composition comprises a plasticizer.
The Teachings of the Cited Art 
	The teachings of Saber ‘627 and Stinson ‘135 are relied upon as set forth in the above rejection of claims 1 – 3 and 5 - 12.  The references do not expressly disclose fluid compositions comprising a plasticizer.  The teachings of Porter ‘582 remedy that deficiency.
	Porter ‘582 discloses compositions for embolization of a vascular site in a blood vessel (see Abstract), wherein low viscosity prepolymer systems are delivered through small catheters or needles into the area that needs to be treated, with the systems setting up, or at least partially polymerizing rapidly so that they stay in place (see ¶[0009]), wherein the compositions are used to embolize a vascular site in a blood vessel by delivering a prepolymer composition to a vascular site, introducing an activator to the vascular site to at least partially polymerize the prepolymer composition in situ (see ¶[0016]), wherein the compositions comprise a first material adapted to at least partially polymerize and a second material adapted to initiate the polymerization, wherein the first material is at least one form chosen from a solution, a gel, and a foam, and the second material comprises a catalyst such as an acid or base, or plasticizers, and a radio opaque agent comprising at least one metal (see ¶[0019]), wherein the compositions can be adhesive-like and capable of changing from a first state of a material for ease of delivery (allowing injection through a catheter), to a second state having a solid, semi-solid or paste-like form, which allows the compositions to conform to the vascular site in the presence of blood flow, the first state having low viscosity so that the composition flows through the catheter to the site of delivery, and the second state at least partially solidifies and sets-up at the vascular site and can remain in place when subjected to blood flow, torsion, and other physical events (see ¶[0042]), wherein various kinds of polymeric material can provide the desired first state and second state functionality, such as a prepolymer that polymerizes in situ, and the prepolymer, with a plasticizer, such as polyvinyl alcohol can provide the functionality needed (see ¶[0045]), and wherein the first material comprises a prepolymer and the second material comprises an oligomer (from 2 to 20 repeating monomer units), or a polymer formed from a composition comprising monomers and a liquid plasticizer to render the polymer flexible, the plasticizers selected from alkyl esters of fatty acids, such as alkyl myristates, alkyl laureates, alkyl stearates, and alkyl succinates, acetyl tri-n-butyl citrate, butyl benzyl phthalate, dibutyl phthalate, diethyl phthalate, dimethyl phthalate, dioetylphthalate, n-butyryl tri-n-hexyl citrate, benzoate esters of di- and poly-hydroxy branched aliphatic compounds, tri(p-cresyl) phosphate, and other plasticizers known in the art of polymer chemistry (see ¶[0064]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare kits for placement of a polymerizable composition within a target site of a vessel (e.g., arteries, capillaries and veins), as taught by Saber ‘124 and Stinson ‘135, wherein the kits comprise liquid compositions comprising a plasticizer, as taught by Porter ‘582.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Porter ‘582 to the effect that plasticizers are useful in limiting the viscosity of the prepolymer compositions that are delivered to an anatomical site so that the compositions are deliverable by components such as catheters without clogging the devices.
Consequently, in light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 16 would have been obvious within the meaning of 35 USC § 103.
REJECTIONS MAINTAINED 
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 12, and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 31, 32, 35, 36, 39, 40, 42 – 46, 49, and 50 - 52 of co-pending Application No. 17/342,945 (“the ‘945 application”), in view of Saber ‘627, Stinson ‘135, and Porter ‘582.
The instant claims have been described supra. 
The enumerated claims of the ‘945 application are directed to a kit comprising  a first fluid composition comprising a first polysiloxane having two or more unsaturated groups, and a first imaging agent, a second fluid composition that comprises a first hydride material having two or more hydride groups, and a second imaging agent that is the same or different from the first imaging agent, a dry composition comprising a first silica filler and, optionally, a second silica filler that is the same or different from the first silica filler, wherein the kit further comprises one or more components for mixing the compositions of the kit, wherein the first and second imaging agents comprise metal oxides, such as bismuth trioxide, wherein the and second silica fillers are hydrophobic, wherein the first and second silica fillers are the same, wherein at least one of the first and second fluid compositions comprises a catalyst, wherein the first fluid composition comprises the catalyst, and the second fluid composition does not comprise a catalyst, wherein the second fluid composition comprises a second polysiloxane having two or more unsaturated groups, the second polysiloxane being the same as, or different from, the first polysiloxane, wherein the second fluid composition comprises the catalyst, and the first fluid composition does not comprise a catalyst, wherein the first fluid composition comprises a second hydride material having two or more hydride groups, the second hydride material being the same as, or different from, the first hydride material, wherein the crosslinkable composition/components of the kit comprises a molar ratio of vinyl groups to hydride groups of >0.9:1, wherein the first polysiloxane is a vinyl-terminated polysiloxane, wherein the first polysiloxane has a weight average molecular weight ranging from 250 Da to 10,000 Da, and wherein the first polysiloxane is a multifunctional polysiloxane hydride having a weight average molecular weight ranging from 300 to 13,000 Da.  The claims do not expressly disclose a kit comprising a crosslinkable composition that further comprises a crosslinker modifier, or a plasticizer, or bismuth trioxide as an imaging agent.  The teachings of Saber ‘627, Stinson ‘135, and Porter ‘582, as disclosed above, remedy these deficiencies.
Thus, it would have been prima facie obvious to prepare a kit comprising  a first fluid composition comprising a first polysiloxane having two or more unsaturated groups, and a first imaging agent, a second fluid composition that comprises a first hydride material having two or more hydride groups, and a second imaging agent that is the same or different from the first imaging agent, a dry composition comprising a first silica filler and, optionally, a second silica filler that is the same or different from the first silica filler, wherein the kit further comprises one or more components for mixing the compositions of the kit, wherein the first and second imaging agents comprise metal oxides, such as bismuth trioxide, wherein the and second silica fillers are hydrophobic, wherein the first and second silica fillers are the same, wherein at least one of the first and second fluid compositions comprises a catalyst, wherein the first fluid composition comprises the catalyst, and the second fluid composition does not comprise a catalyst, wherein the second fluid composition comprises a second polysiloxane having two or more unsaturated groups, the second polysiloxane being the same as, or different from, the first polysiloxane, wherein the second fluid composition comprises the catalyst, and the first fluid composition does not comprise a catalyst, wherein the first fluid composition comprises a second hydride material having two or more hydride groups, the second hydride material being the same as, or different from, the first hydride material, wherein the crosslinkable composition/components of the kit comprises a molar ratio of vinyl groups to hydride groups of >0.9:1, wherein the first polysiloxane is a vinyl-terminated polysiloxane, wherein the first polysiloxane has a weight average molecular weight ranging from 250 Da to 10,000 Da, and wherein the first polysiloxane is a multifunctional polysiloxane hydride having a weight average molecular weight ranging from 300 to 13,000 Da, as disclosed in the above-cited claims of the ‘945 application, wherein the imaging agent comprises bismuth trioxide, as taught by Stinson ‘135, wherein the crosslinker modifier comprises a cure inhibitor, as taught by Saber ‘627, and wherein the crosslinkable compositions comprise a plasticize, as taught by Porter ‘582.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Stinson ‘135 to the effect that bismuth trioxide is a particularly preferred material to increase the opacity of polymers, and by the teachings of Porter ‘582 to the effect that plasticizers are useful in limiting the viscosity of the prepolymer compositions that are delivered to an anatomical site so that the compositions are deliverable by components such as catheters without clogging the devices.
Consequently, the enumerated claims of the ‘945 application are drawn to an invention that reads upon present claims 1  – 16 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
Claims 1 – 3, 5 – 12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 10, and 14 of US Patent No. 11,324,853 (“the ‘853 patent”), in view of Saber ‘627, Stinson ‘135, and Porter ‘582.  	
	Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘853 patent are directed to a system comprising an in-situ cross-linkable composition comprising a first polysiloxane having two or more unsaturated groups, a first silanol compound, fumed silica, an imaging agent comprising a radiopaque agent, a first hydride material having two or more hydride groups, and a catalyst for catalyzing a reaction between the unsaturated groups and the hydride groups, the composition being configured for injection into a vasculature of a patient such that movement of bodily fluid within the patient is controlled, wherein the first composition comprises the first silanol compound; wherein the second composition comprises a second silanol compound, wherein the catalyst is within at least one of the first and second compositions, wherein the first composition further comprises a first physical crosslinking agent comprising a plurality of hydrogen bonding groups and the second composition further comprises a second physical crosslinking agent comprising a plurality of hydrogen bonding groups, wherein the first and second physical crosslinking agents may be the same or different, and/or wherein the first composition portion further comprises a first imaging agent and the second composition portion further comprises a second imaging agent, wherein the first and second imaging agents may be the same or different, wherein the first silanol com-pound is a hydroxy-terminated polysiloxane, wherein the composition further comprises a filler comprising silica characterized by a surface area of 100 m2/g to 500 m2/g.  The claims do not disclose a kit comprising a crosslinkable composition, wherein the composition comprises a hydrophilic silica, at a loading of from 0.25 to 10% wgt, or a composition comprising an imaging agent, such bismuth trioxide, or a composition comprising a polysiloxane with a molar ratio of vinyl groups to hydride groups of ≥ 0.9:1, or a first polysiloxane with a molecular weight ranging from 200 to 10,000 Da, or a multifunctional polysiloxane hydride with a molecular weight ranging from 300 to 13,000 Da, or a composition comprising a crosslinker modifier, or a composition comprising a plasticizer.  The teachings of Saber ‘627, Stinson ‘135, and Porter ‘582, as set forth above, remedy those deficiencies.
	Thus, it would have been prima facie obvious to prepare a system comprising an in-situ cross-linkable composition comprising a first polysiloxane having two or more unsaturated groups, a first silanol compound, fumed silica, an imaging agent comprising a radiopaque agent, a first hydride material having two or more hydride groups, and a catalyst for catalyzing a reaction between the unsaturated groups and the hydride groups, the composition being configured for injection into a vasculature of a patient such that movement of bodily fluid within the patient is controlled, wherein the first composition comprises the first silanol compound; wherein the second composition comprises a second silanol compound, wherein the catalyst is within at least one of the first and second compositions, wherein the first composition further comprises a first physical crosslinking agent comprising a plurality of hydrogen bonding groups and the second composition further comprises a second physical crosslinking agent comprising a plurality of hydrogen bonding groups, wherein the first and second physical crosslinking agents may be the same or different, and/or wherein the first composition portion further comprises a first imaging agent and the second composition portion further comprises a second imaging agent, wherein the first and second imaging agents may be the same or different, wherein the first silanol com-pound is a hydroxy-terminated polysiloxane, wherein the composition further comprises a filler comprising silica characterized by a surface area of 100 m2/g to 500 m2/g, according to the claims of the ‘853 patent, wherein the composition comprises a hydrophobic silica, wherein the silica is present at 0.25 to 10% wgt of the composition, wherein the molar ratio of vinyl groups to hydride groups in the composition is ≥ 0.9:1, wherein the molecular weight of the first polysiloxane ranges from 200 to 10,000 Da, wherein the multifunctional siloxane has a molecular weight in the range of 300 to 13,000 Da, wherein the composition comprises a crosslinker modifier, as taught by Saber ‘627, wherein the compositions comprise a metal oxide, such as bismuth trioxide, as taught by Stinson ‘135, and wherein the composition comprises a plasticizer, as taught by Porter ‘582.  One of ordinary skill in the relevant art would be motivated to do so, with a reasonable expectation in so doing, by the express teachings of Stinson ‘135 to the effect that bismuth trioxide is a particularly preferred material to increase the opacity of polymers, and by the teachings of Porter ‘582 to the effect that plasticizers are useful in limiting the viscosity of the prepolymer compositions that are delivered to an anatomical site so that the compositions are deliverable by components such as catheters without clogging the devices.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned Us Patent No. 11,324,853, discussed above, would form the basis for a rejection of the noted claims pursuant to 35 U.S.C. § 103 if the commonly assigned case qualifies as prior art pursuant to 35 U.S.C. §§ 102(e), (f) or (g), and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the Examiner to resolve this issue, the Assignee can, pursuant to 35 U.S.C. § 103(c) and 37 CFR § 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection pursuant to 35 U.S.C. 103 based upon the commonly assigned case as a reference under 35 U.S.C. §§ 102(f) or (g), or 35 U.S.C. § 102(e) for applications pending on or after December 10, 2004.
Response to Applicants’ Arguments 
	The Examiner has considered the Response filed 31 August 2022 but does not find the arguments present therein to be persuasive.  Applicants first argue that distinction exists between the invention as claimed and embodiments disclosed in the primary reference, Saber ‘627, on the basis that claim 1 recites a kit comprising three of four compositions compared to the reference which teaches a kit comprising two components.  However, it is the Examiner’s position that Applicants’ rets son an overly narrow reading of the teachings of Saber ‘627.  In this regard, the Examiner notes that the reference explicitly discloses kits comprising a crosslinkable composition that includes “two or more separate components” (see ¶[0011]); in addition, the reference also teaches a kit comprising a “multi-part” system wherein the catalyst and the cross-linker are kept separate.  It is the Examiner’s position that one of ordinary skill in the relevant art would reasonably interpret these teachings to contemplate a kit specifically comprising more than two components, or component compositions.  The Examiner also notes that the references admittedly discloses exemplified embodiments wherein the silica filler is present in one of two component compositions, rather than as a separate component.  However, Applicants are reminded that references are relevant as prior art for all they contain.  See MPEP § 2123:  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. ‘The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.’).”
	In looking more closely to the teachings of Saber ‘627, as set forth in the above rejection, the reference discloses kits comprising a polymerizable composition, the composition including a first formulation including a siloxane polymer and a catalyst, and a second formulation comprising a polymer and a crosslinker, the composition further comprising one or more of a filler, a thixotropic agent, an adhesion promoter, and a cure inhibitor (see ¶[0025]).  Given this teaching, and explicit disclosure directed to kits comprising a crosslinkable composition that includes “two or more separate components” (see ¶[0011]), it is the Examiner’s position that one of ordinary skill in the art would recognize that the crosslinkable composition of the kits of Saber ‘627 can be present in the kits in the form of three (or possibly more) separate components, the third, or additional, components being selected from a filler [silica], a thixotropic agent, an adhesion promoter, and a cure inhibitor.  In light of this, it is the Examiner’s position that it would be prima facie obvious for the skilled artisan to use any one of the additional components, including the silica filler, as a third component in the disclosed kits, in which case the separate components would not be mixed together until delivered to an injection site (see ¶[0026]).
	Applicants also point to the inventor’s Declaration submitted with the Response of 31 August 2022, stating that “the presence of silica in one or more of the fluid polymer phases of the kit or the absence of silica from the kit altogether, affects the material properties of the crosslinkable compositions prepared from the kit components, including stability and structural properties.”  However, Saber ‘627 explicitly discloses crosslinkable compositions comprising silica as a filler, consistent with Applicants’ invention.  Applicants also point to the graph at paragraph 11 of the Declaration, demonstrating that crosslinkable compositions prepared from compositions in which silica is present in one or more of the fluid polymer phases of the kit, or in which silica is absent altogether, have a storage modulus of significantly less than 50, which is well below the lower target storage modulus range for vascular embolization compositions.  However, for this data to have significance in determining patentability, one would have to ignore the broader teachings of Saber ‘627, as discussed above, that contemplate crosslinkable compositions with a silica filler as a component separate from the liquid compositions components.  
	Applicants further argue that “formulations in which the silica filler is stored as a dry phase separate from the fluid polymer components of the compositions produce the only compositions that exhibit sufficient structure and stability for compositions for vascular embolization.”  In response, the Examiner notes, as addressed immediately above, Saber ‘627 contemplates compositions formed from a kit containing a silica filler as a separate component in the kit.  Furthermore, Applicants’ argument in this regard effectively rests on structural features of the kits of the invention, which characteristics the Examiner notes are not recited in the claims.  Thus, the features upon which Applicants rely are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In light of the discussion above, it is the Examiner’s position that the characteristics of the invention upon which their arguments lie would necessarily be exhibited by crosslinkable compositions according to the teachings of Saber ‘627.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. There-fore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
	With respect to the teachings of the secondary references, Applicants merely argue that Stinson ‘135 (contrast agent) and Porter ‘582 (plasticizer) do not cure the alleged deficiencies of the primary reference.  However, these alleged deficiencies have been addressed above.
	With respect to the double-patenting rejections, Applicants rely on the same positions taken with respect to the § 103 rejections.  However, based on the discussion above, Applicants’ arguments are unpersuasive, and these rejections, as well as the § 103 rejections, are maintained.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619